DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Peri et al. (Us Pub No. 2016/0019784) and Nishimura (Us Pub No. 2003/0210156) have been added to address the newly amended claim language and replace the prior art cited in the previous action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peri et al. (Us Pub No. 2016/0019784) and Nishimura (Us Pub No. 2003/0210156).
Regarding claims 1, 8, and 15, Peri teaches a system, method and apparatus comprising:
A logic board comprising a processor and non-transitory computer readable medium storing logic that executes the commands (See [0053]);
one or more wireless receivers located at an intersection, each wireless receiver having an antenna connected thereto to receive wireless signals from vehicles approaching the intersection on a road from a different direction; and a logic controller, connected to the plurality of wireless receivers (abstract and [0033]-[0035]), the logic controller implementing the functions of:
receiving, at the intersection, a first wireless signal from a first vehicle approaching the intersection on a first road (abstract and [0033]-[0035]);
wherein the first road and the second road cross at the intersection (See Fig. 1, Abstract and [0001]).
Peri does not teach determining that a first traffic signal at the intersection controlling traffic on the first road is red and a second traffic signal controlling traffic on the second road is green; determining that no signals have been received from vehicles approaching the intersection on a second road; determining that the second traffic signal has been green for a minimum time; and switching the first traffic signal to green and the second traffic signal to red.
Nishimura teaches:
determining that a first traffic signal at the intersection controlling traffic on the first road is red and a second traffic signal controlling traffic on the second road is green (Table 1 and [0031]-[0033] teach how the system determines red and green lights for each road at the intersection.);
determining that no signals have been received from vehicles at the intersection on a second road (See [0006] and [0046]);
determining that the second traffic signal has been green for a minimum time (See [0043]-[0046] teaches a minimum green light time and will extend the time based on traffic volume/the number of vehicles detected on the road.); and
switching the first traffic signal to green and the second traffic signal to red (See [0031], [0046], and Table 1).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Peri’s system to include Nishimura’s traffic light management for a dynamically changing traffic light system that minimizes traffic jams. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2, 9, and 17, Peri does not teach receiving, at the intersection, a signal from a second vehicle approaching the intersection on the second road; determining that the first traffic signal 
Nishimura teaches receiving, at the intersection, a signal from a second vehicle approaching the intersection on the second road; determining that the first traffic signal is green and the second traffic signal is red; determining that a signal has been received from a third vehicle approaching the intersection on the first road; determining that the first traffic signal has been green for greater than a minimum time and less than a maximum time; and keeping the first traffic signal green and the second traffic signal red until the maximum time for the first traffic signal has been reached; and switching the first traffic signal to red and the second traffic signal to green when the maximum time has been reached (See [0043]-[00450] teaches a lower limit and an upper limit for a green light duration based on the number of cars detected by the system.).
Regarding claims 3, 10, and 16, Peri does not teach the first and second roads each have a maximum time and minimum time; and the maximum time and minimum time are different for the first and second roads.
Nishimura teaches the first and second roads each have a maximum time and minimum time; and the maximum time and minimum time are different for the first and second roads (See [0014]-[0020] and Table 1 which teach that time is calculated for every phase of light for all roads.).
Regarding claims 4 and 11, Peri teaches the maximum time and minimum time for each road are adjusted dynamically (See [0010].
Regarding claims 5, 12, and 18, Peri does not teach the maximum time and minimum time for each road are dynamically adjusted dynamically based on the time of day or the number of vehicles transmitting a signal.
Nishimura teaches the maximum time and minimum time for each road are dynamically adjusted dynamically based on the time of day or the number of vehicles transmitting a signal (See [0060]).
Regarding claims 7, 14, and 20, Peri does not teach the maximum time and minimum time for each road are dynamically adjusted dynamically based on the time of day or the number of vehicles transmitting a signal ([0058] and [0059] teach the traffic light continues through multiple cycles.  It would be obvious to a person of ordinary skill in the art that traffic lights would need to be an iterative process in order to properly control traffic lights for a duration.).
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peri and Nishimura as applied to claim 1 above, and further in view of Ferguson (US Pat No. 8,761,991).
Regarding claims 6, 13, and 19, Peri does not explicitly teach DSRC transmitters and receivers.
Ferguson teaches the use of DSRC transmitters and receivers (See Col. 9, 40-52).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Peri's system to include Ferguson's transmitter and receiver communication for reliable communication method to ensure accurate communication between transmitters and receivers. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 19, the Boolean OR logic claimed is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice in the previous action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683